Name: Commission Regulation (EEC) No 85/91 of 11 January 1991 amending Regulation (EEC) No 3507/90 increasing to 200 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 1 . 91 Official Journal of the European Communities No L 10/ 19 COMMISSION REGULATION (EEC) No 85/91 of 11 January 1991 amending Regulation (EEC) No 3507/90 increasing to 200 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 2619/90 (4) ; Whereas Commission Regulation (EEC) No 3507/90 (*) opened a standing invitation to tender for the export of 100 000 tonnes of barley held by the German interven ­ tion agency ; whereas, in a communication of 2 January 1991 Germany informed the Commission of the inten ­ tion of its intervention agency to increase by 100 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the German intervention agency, for which a standing invitation to tender for export has been opened, should be increased to 200 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter " the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 3507/90 must therefore be amended : Article 1 Article 2 of Regulation (EEC) No 3507/90 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 200 000 tonnes of barley to be exported to all third countries . 2. The regions in which the 200 000 tonnes of barley are stored are listed in Annex I hereto.' Article 2 Annex I to Regulation (EEC) No 3507/90 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 353, 17. 12. 1990, p . 23 . (3) OJ No L 202, 9 . 7. 1982, p. 23. (4) OJ No L 249, 12 . 9 . 1990, p. 8 . (0 OJ No L 338, 5. 12. 1990, p. 15 . No L 10/20 Official Journal of the European Communities 15. 1 . 91 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 83 446 Niedersachsen/Bremen 10 743 Nordrhein-Westfalen 23 696 Hessen 8 350 Rheinland-Pfalz 12512 Baden-Wurttemberg 5 573 Bayern 55 598'